TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00295-CR



                                Willie Woodrow Ball, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
        NO. D-1-DC-10-301724, HONORABLE MIKE LYNCH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant, Willie Woodrow Ball, was charged with one count of aggravated

assault by threat with a deadly weapon, a second degree felony. See Tex. Penal Code Ann. § 22.02

(West 2011). Ball waived his right to a jury trial and entered a plea of not guilty. The trial court

found Ball guilty, and after he pleaded true to one enhancement paragraph, sentenced Ball to five

years’ imprisonment with a deadly-weapon finding. See id. §§ 12.42(b), .32 (West 2011).

               Ball’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Ball received a copy of counsel’s brief and was advised of his right to examine the appellate record

and to file a pro se brief. See Anders, 386 U.S. at 744. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is

frivolous and without merit. We find nothing in the record that might arguably support the appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Counsel’s motion to withdraw

is granted.

               The judgment of conviction is affirmed.



                                                     ____________________________________

                                                     Diane M. Henson, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Affirmed

Filed: December 14, 2011

Do Not Publish




                                                 2